Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 16/209,136, filed on December 4, 2018, now U.S. Patent No. 11,295,767. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.



Claim Objections
Claims 1, 5, 6 and 17 are objected to because of the following informalities:  
(i) With regard to claim 1 (line 19), the term "leading edge surface" should be changed to the term --leading edge-- to remain consistent with preceding claim language. 
(ii) With regard to claim 1 (line 26), the term "LET" should be changed to the term --LET layer-- to remain consistent with preceding claim language. 
(iii) With regard to claim 1 (line 27), the term "LS" should be changed to the term --LS layer-- to remain consistent with preceding claim language. 
(iv) With regard to claim 1 (line 27), the term "leading edge" should be changed to the term --leading edge side-- to remain consistent with preceding claim language. 
(v) With regard to claim 5 (line 16), the term "leading shield" should be changed to the term --leading shield (LS) layer-- or --LS layer-- to remain consistent with preceding claim language. 
(vi) With regard to claim 5 (line 17), the term "leading edge taper layer" (no hyphen) should be changed to the term --leading-edge taper (LET) layer-- or --LET layer-- to remain consistent with preceding claim language. 
(vii) With regard to claim 6 (line 2), the term "LS layer-is between" should be changed to the term --LS layer is between--.
(viii) With regard to claim 17 (line 4 and line 6), the term "PMR write head" should be changed to the term --write head---- to remain consistent with preceding claim language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(I) The following phrase(s) lack clear antecedent basis within the claim(s), i.e., either the particularly recited passage fails to be properly introduced prior to its appearance at that point in the claim or the structure recited in the passage is not an inherent part of or component of the previously recited structure: 
(i) Claim 1 (lines 24), the phrase "recessed planar distal edge." Note: is the Applicant referencing the "second portion, formed in said first portion, that is recessed proximally relative to the first portion" (see ll. 13-14 of claim 1)? Is the "recessed planar distal edge" in line 24 of claim 1, the same element as set forth in claim 1 at line 22, "said recessed portion of said LS layer"? A clarifying claim amendment is required, and all terms that are the same element should be consistently referred back to with the same terminology, to remove antecedence ambiguity (e.g., Applicant may wish to consider referring to a term such as "recessed second portion"). The claim, as presently drafted, is ambiguous in this respect.  
(ii) Claim 5 (line 12), the phrase "said central region."
(iii) Claim 5 (line 14), the phrase "said recessed region."
(iv) Claim 5 (line 19), the phrase "said planar distal edge of said LS layer" (emphasis added).
(v) With regard to claim 16 (line 2), the term "said write pole."
(II) Additionally, since claims 2-4, 19 and claims 6-18 depend directly or indirectly from claims 1 and 5, respectively, they too are thus rejected under the second paragraph (b) of 35 U.S.C. § 112, as it pertains to items (i)-(v).
(III) With regard to claim 3, the language of claim 3 is inconsistent with the language of claim 2 (from which it depends) . That is, claim 2 sets forth that the "LET layer is recessed from the ABS plane" (see lines 2-3 of claim 2), yet claim 3 now recites that the LET layer is "coplanar with said ABS plane."  As such, the inconsistency of claim 3, when read in light of claim 2, renders the claim ambiguous and indefinite. The Examiner suggests amending claim 3 to depend from claim 1 (as opposed to depending from claim 2). 
(IV) With regard to claim 4, the language of claim 4 is inconsistent with the language of claim 2 (from which it indirectly depends). That is, claim 2 sets forth that the "LS layer is coplanar with said ABS plane" (see line 2 of claim 2), yet claim 4 now recites that the LS layer has a . . . recess height from said ABS plane." As such, the inconsistency of claim 4, when read in light of claim 2, renders the claim ambiguous and indefinite. The Examiner suggests amending claim 4 to depend from claim 1 (as opposed to depending from claim 2). 
(V) With regard to claim 10, the language of claim 10 is inconsistent with the language of claim 5 (from which it depends). That is, claim 5 sets forth that the LS layer includes "planar regions . . . that are co-planar with said ABS plane" (see lines 9-13 of claim 5), yet claim 10 now recites that the LS layer (which necessarily includes the planar regions) is "recessed from said ABS plane." As such, the inconsistency of claim 10, when read in light of claim 5, renders the claim ambiguous and indefinite. 
(VI) With regard to claim 11, the language of claim 11 is inconsistent with the language of claim 5 (from which it depends). That is, claim 5 sets forth that the LS layer includes "planar regions . . . that are co-planar with said ABS plane" (see lines 9-13 of claim 5), yet claim 11 now recites that the LS layer (which necessarily includes the planar regions) has a "recess height from said ABS plane." As such, the inconsistency of claim 10, when read in light of claim 5, renders the claim ambiguous and indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,295,767 B2.
Although the claim at issue are not identical, it is not patentably distinct from claim 1 of U.S. Patent No. 11,295,767 B2 because the claim 1 of the instant application is anticipated by the claim 1 of U.S. Patent No. 11,295,767 B2 (based on the choice of the alternatives).
More specifically, the limitations of claim 1 of the instant application are all found in claim 1 of U.S. Patent No. 11,295,767 B2 (cf. claim 1 of the instant application, with claim 1 of U.S. Patent No. 11,295,767 B2).
As such, since the language of claim 1 of the instant application is readily found in claim 1 of U.S. Patent No. 11,295,767 B2.
Note that claim 1 (lines 22-25) of the instant application, recites "wherein either said recessed portion of said LS layer or said planar distal edge of said LET layer is recessed proximally away from said ABS plane or wherein both said recessed planar distal edge of said LS layer and said planar distal edge of said LET layer are coplanar and recessed proximally away from said ABS plane" and claim 1 (lines 33-38) of U.S. Patent No. 11,295,767 B2 recites "wherein either said first portion of said LS layer or said planar distal edge of said LET layer is recessed proximally away from said ABS plane or both said first portion of said LS layer and said planar distal edge of said LET layer are recessed proximally away from said ABS plane." At least one choice of the noted alternative choices of claim 1 of the instant application, is/are fully encompassed by the limitations of at least one alternative in claim 1 of U.S. Patent No. 11,295,767 B2, to anticipate the claim in at least one choice of the alternatives. 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic write head is provided with a main pole, leading and trailing shields disposed in an along-the-trach direction.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688